 GOLDIN-FELDMAN, INC.359Goldin-Feldman,Inc. and its successor or alter egoGoldin-Karabelas,Inc.andLocal 1, FLM-FJC,United Food and Commercial Workers Interna-tional Union,AFL-CIO. Case 2-CA-20827June 15, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSENAND CRACRAFTOn February 13, 1987, Administrative LawJudge Winifred D. Morio issued the attached deci-sion.The Respondents filed exceptions and a sup-porting brief, and the General Counsel and Charg-ing Party filed answering briefs.IThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, 2 andconclusions3 as modified,and to adopt the recom-mended Order as modified.iThe General Counsel also filed a motion to strike part of the Re-spondents'brief, and the Respondents filed an opposition to the GeneralCounsel'smotion.In light of our modification,on other grounds, of aportion of the remedy recommended by the judge, we find it unnecessaryto pass on the General Counsel's motion.2 The Respondents have excepted to some of the judge's credibilityfindings The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect.StandardDry Wall Products,91NLRB 544 (1950),enfd.188 F 2d 362 (3d Cir.1951).We have carefully examined the record and find no basis for re-versing the findings.Additionally,the Respondents assert that the judge'sfindings are a result of bias.After a careful examination of the entirerecord, we are satisfied that this allegation is without merit.We correct the following inadvertent errors in the judge's decision. thenames of Anne Dee Goldin and union representative Simadins are mis-spelled;in the"Statement of the Case,"July 9,1984, is the date 6 monthsbefore the unfair labor practice charge was filed; at Conclusion of Law 6,"July 3,1984" should read "July 9,1984"; in sec. I,D, par 3,Simadinsplaced the meeting with Goldin-Karabelas in May 1984 rather than May1985; in sec.I,F, par.4,Goldin-Feldman consigned rather than assignedits inventory to Goldin-Karabelas,in sec.I,F, par.5, the Respondents dodispute whether there was a hiatus in operations,in "Discussion,"sec. B,par 1, the charge was filed on January 9,1985; in "Discussion,"sec.D,par. 4,the record does not clearly indicate who introduced Evan Karabe-las to the bank officer,and in par.II there,the arbitrator ruled thatGoldin could terminate 50 percent of the work force rather than sevenemployees as the judge indicated.a In adopting the judge'sconclusion that the complaint is not timebarred under Sec. 10(b) of the Act,we agree with the judge that the Re-spondents'refusal to bargain with the Union, not the transfer of the furoperations to Goldin-Karabelas,constituted the unfair labor practice andthat the Respondents have not shown that the Union had notice of thealleged unfair labor practice more than 6 months before the charge wasfiledWe therefore do not rely on the judge's application of the so-calledcontinuing violation theory at "Discussion,"sec.A, pars.7-9, of her de-cision.See generallyChambersburgCountyMarket,293NLRB 654(1989)We do note that in"Discussion,"sec.A,par 5,of her decision,the judge erroneously reported the citation toGerber&Hurley,Inc., 269NLRB 856, 857-858 (1984),and misstated the Board's holding in thatcase, which was that the Union was put on notice that an employee wasno longer performing unit work more than 6 months before the chargewas filed,and that the employee's ambiguous testimony about when hisduties changed was insufficient to rebut the employer's 10(b) defense.The judge found that Goldin-Feldman andGoldin-Feldman International did not timely notifythe Union of their withdrawal from membership intheAssociated Fur Manufacturers,Inc. (Associa-tion) prior to December 15, 1983, the date set forthe negotiation of the 1984-1987 collective-bargain-ing agreement between the Association and theUnion.The judge therefore determined thatGoldin-Karabelas, as the alter ego of Goldin-Feld-man and Goldin-Feldman International,remained amember of the Association,and her recommendedOrder required Goldin-Karabelasto comply withthe 1984-1987 agreement. The Respondents haveexcepted,arguing that timely notice was givenwhen Goldin-Feldman International sent a letter totheAssociation on November 30, 1983, with acopy to the Union,stating that it was withdrawingfrom the Association. The Respondents furtherargue that while December 15, 1983, was the datesetby the contract to begin negotiations, therecord is silent as to when the negotiations actuallybegan and that this was the General Counsel'sburden in order to establish untimely withdrawal.The Respondents further argue that there is adearth of evidence on this issue because, in fact,the complaint had alleged that Goldin-Feldmanhad timely withdrawnfrom the Association and itdid not allege any refusal to abide by the subse-quent agreement,and thus the issue was not fullylitigated.We find meritin the Respondents'excep-tion.In view of the complaint allegation of timelywithdrawal from the Association and the scarcityof evidence in the record on this matter,we cannotconclude that the matter was fully litigated as anissue in this proceeding.Therefore, in restoring thestatus quo, we amend the recommended Order torequire compliancewith theterms and conditionsThis misstatement of the case does not affect our agreement with thejudge concerning the Union's lack of notice in this particular case.In agreeing with the judge that Goldin-Karabelas is an alter ego and asuccessor, we do not rely on the judge's finding of common supervisionat the two companies In addition,with respect of the alter ego relation-ship of the Companies,Member Johansen does not agree with the judge'sfinding of common ownership.He does agree with the judge,however,that common ownership is not a sine qua non of alter ego status.FugazyContinentalCorp.,265 NLRB 1301 (1982), enfd.725 F.2d 1416(D C Cir.1984).We find that under the circumstances of this case the two Companiesshared common ownership In particular we note that Fred Goldin exer-cised fairly extensive financial control over the future of Goldin-Karabe-las.Thus,had it not been for Fred Goldin's assistance in obtaining loansforGoldin-Karabelas and his willingness to accept late payments on theoutstanding loan that Goldin-Karabelas ostensibly owed to Goldin-Feld-man during the period in question,itappears that the Company wouldhave had severe difficulties continuing in business. In this case, we notethatFred Goldin continued to exercise considerable financial controlover Goldin-Karabelas and that,in fact,itsvery livelihood was depend-ent on Fred Goldin's ability and willingness to negotiate with the bankand provide financial guarantees that allowed the bank to extend Goldin-Karabelas' line of credit.Under these circumstances,we believe the find-ing of common ownership is warranted.295 NLRB No. 41 360DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDof the 1981-1984 collective-bargaining agreementbetween the Association and the Union that sur-vived expiration of the agreement.AMENDED CONCLUSIONS OF LAWDelete Conclusions of Law 7 and 8 and substi-tute the following and renumber the succeedingConclusion of Law:"7. By failing and refusing to abide by the termsand conditions set forth in the 1981-1984 collec-tive-bargaining agreement between the AssociatedFur Manufacturers and the Union that survived theagreement's expiration,and by failing to recognizeand bargain with the Union,Respondent Goldin-Karabelas has violated Section 8(a)(5) and (1) ofthe Act."ORDER4The National Labor Relations Board orders thattheRespondents,Goldin-Feldman,Inc.,Goldin-Feldman International,Inc., and Goldin-Karabelas,Inc.,New York,New York,their officers,agents,successors, and assigns, shall1.Cease and desist from(a)Refusing to recognize and, on request, bar-gain collectively concerning rates of pay,wages,hours, and other terms and conditions of employ-ment with Local 1, FLM-FJC,United Food andCommercialWorkers International Union, AFL-CIO as the exclusive representative of the employ-ees in the following appropriate unit:All employees who do matching(for cuttingof garments or trimmings),cutting,squaring,operating, nailing,clipping,glazing,ironing,handsewing,striping,finishing,examining,taping,staying,stapling, stretching,steaming,and inside sales personnel whose primary func-tion is showroom selling,salesmen,designers,patternmakers,shipping clerks, porters, pick-up and deliverymen,and floor workers.(b) Refusing to honor,implement,and apply theterms and conditions set forth in the 1981-1984 col-lective-bargaining agreement between the Associat-ed Fur Manufacturers,Inc. and the Union.(c) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Recognize and, on request,bargain collec-tivelywith the Union as the exclusive representa-4 Thejudge's recommended Order includes a visitatorial clause. Underthe circumstances of this case,we find it unnecessary to include such aclause. SeeCherokee Marine Terminal,287 NLRB 1080 (1988)tive of all the employees in the unit with respect torates of pay, wages, hours, and other terms andconditions of employment and, if an understandingis reached,embody the understanding in a signedagreement.(b)Honor,implement,and apply the terms andconditionsset forthin the 1981-1984 collective-bar-gaining agreement betweentheAssociatedFurManufacturers,Inc. (Association)and the Unionthat survived the agreement's expiration until Re-spondentGoldin-Karabelas and the Union reach agood-faith impasse or execute a new collective-bar-gaining agreement,or untiltheUnionrefuses tobargain in good faith.(c)Makewholeits employees in the bargainingunitfor anyloss of wages and benefits incurred asa result of its refusal to honor and implement theterms of the 1981-1984 collective-bargaining agree-ment.Backpay is to be computed as setforth inOgle Protection Service,183 NLRB 682 (1970), plusinterest accrued to the date of payment as pre-scribed inNew Horizons for theRetarded,5minustaxwithholdings requiredby Federaland statelaws.(d) Preserve and, on request,make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards,personnel records and reports,and all other records necessary to analyze theamountof backpaydue under the terms of thisOrder.(e)Post at itsNew York, New York locationcopies of the attached notice marked"Appendix."6Copies of the notice,on forms providedby the Re-gional Director for Region 2, after being signed bythe Respondents' authorized representative,shall beposted bythe Respondents immediately upon re-ceipt and maintainedfor 60consecutive days inconspicuous places including all places where no-tices to employees are customarily posted.Reason-able steps shall be takenby theRespondents toensure that the notices are not altered,defaced, orcovered byany other material.(f)Notify theRegionalDirector inwritingwithin 20 days from the date of thisOrder whatsteps the Respondents have taken to comply.283 NLRB 1173 (1987)If this Orderis enforcedby a judgment of a United States court ofappeals, the wordsin the notice reading"Posted by Order of the Nation-alLaborRelations Board" shall read "Posted Pursuantto a Judgment ofthe UnitedStatesCourt of Appeals Enforcing an Order of the NationalLaborRelations Board." GOLDIN-FELDMAN, INC.361APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentmay have sufferedas a resultof our unfair laborpractices, with interest.GOLDIN-FELDMAN, INC.,GOLDIN-FELDMANINTERNATIONAL,ANDTHEIR SUCCESSOR OR ALTER EGOGOLDIN-KARABELAS, INC.The National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to recognize and, on re-quest, bargain collectively concerning rates of pay,wages, hours, and other terms and conditions ofemploymentwithLocal 1, FLM-FJC, UnitedFood and Commercial Workers Union, AFL-CIO,as the exclusive bargaining representative of theemployees in the following appropriate unit:All employees who do matching (for cuttingof garments or trimmings),cutting,squaring,operating,nailing,clipping,glazing,ironing,handsewing,striping,finishing,examining,taping, staying,stapling,stretching,steaming,and inside sales personnel whose primary func-tion is showroom selling,salesmen, designers,patternmakers, shipping clerks, porters, pick-up and delivery men, and floor workers.WE WILL NOT refuse to honor, implement, andapply the terms and conditions set forth in the1981-1984 collective-bargaining agreement betweenthe Associated Fur Manufacturers, Inc. (the Asso-ciation) and the Union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of rights guaranteed by Section 7 of theAct.WE WILLrecognize and, on request,bargain col-lectively with the Union as the exclusive represent-ative of all the employees in the unit with respectto rates of pay, wages, hours, and other terms andconditions of employment and, if an understandingis reached,embody theunderstanding in a signedagreement.WE WILL honor,implement,and apply the termsand conditions set forth in the 1981-1984 collec-tive-bargaining agreement between the Associationand the Union that survived the agreement's expi-ration untilwe and the Union reach a good-faithimpasse or execute a new collective-bargainingagreement,or until the Union refuses to bargain ingood faith.WE WILL make our employees in the bargainingunit whole for any loss of wages and benefits theyLeonard Grumbach, Esq.,for the General Counsel.Peter J.Carre,Esq.,ofWashington, D.C., for Goldin-Karabelas, Inc.Solaman G. Lippman, Esq.,ofWashington,D.C., forGoldin-Feldman, Inc.Amy Gladstein, Esq. (Gladstein, Reif &Meginniss),ofBrooklyn, New York, for the Charging Party.DECISIONSTATEMENT OF THE CASEWINIFRED D. MORIo, Administrative Law Judge. Thiscasewas heard in New York, New York, on 29 July, 11and 12 September, 20, 21, 22, 23, 28, 30, and 31 October,and 10 November 1986. On 22 February 1985, the Re-gional Director for Region 2 issued a complaint againstGoldin-Karabelas, Inc. (GK), in which he alleged thatGK purchased the assets, good will, and liabilities ofGoldin-Feldman International Corp. (GFI) and thereaf-ter engaged in the same operations,withthe same cus-tomers and had a majority of CFI's employees and,therefore,was its successor.IThe complaint further al-leged that since on or about 9 October 1984 GK failedand refused to meet and bargain with the Furriers JointCouncil of New York, United Food and CommercialWorkersInternationalUnion,AFL-CIO (Union), thecollective-bargaining representative of certain employeesof GK,about the renewal of a collective-bargainingagreement and the reinstatement of striking employees.GK filed an answer in which it denied the commission ofthe alleged unfair labor practices and asserted as an af-firmative defense that the complaint was time barred bySection 10(b) of the Act and that GK had a good-faithdoubt concerning the majority status of the Union. On11July 1986, the Regional Director issued an orderwhich amended the caption of the case to read Goldin-Feldman,Inc. (GF)and its successor or alter egoGoldin-Karabelas,Inc. and added the allegation that GKwas establishedby GFas a subordinate instrument toand a disguised continuanceof OF. GK apparently filedan answer denying that it was an alter ego to OF. Ahearing was scheduled for 29 July 1986. On that date,Solaman Lippman, counsel for OF, appeared and re-quested that GF's name be stricken from the complaintbecauseGF hadnot been served.Idenied that motionand the General Counsel was given an opportunity toserve GF with the complaint. On 6 August 1986, the Re-gionalDirector for Region 2 issued an amended com'The Regional Director referred to GFI as Goldin-Feldman in thecomplaint.The two corporations are not exactly the same and the differ-ences will be discussed below. At times,Ihave referred to OF, GFI, andGK as the Companies. 362DECISIONS OF THENATIONALLABOR RELATIONS BOARDplaintinwhich healleged thatGF andits successor andalter ego GK, had refused to recognize and bargain withthe Union,the collective-bargaining representative of itsemployees concerning a collective-bargaining agreementand the reinstatement of striking employees. On 14August 1986, GF filed an answer to the amended com-plaint in which it denied that GK was a successor to GFand further denied that GF had established GK as a dis-guised continuanceof GF's operations.GF also assertedas an affirmative defense that it had terminated its oper-ations for bona fide reasons and had sold its assets andgoodwill to GK, a totally separate entity. GF further as-serted that the amended complaint was time barred bySection 10(b) of the Act. During the hearing, counsel fortheGeneral Counsel moved to furtheramendthe com-plaint to allege that since on or about3 July1984, a date6 months prior to the filing of the charges, GF and GKhad refused to meet and bargain with the Union. I per-mitted testimony with respect to this amendment but re-served ruling.For reasons discussed below,thatmotionto amend now is granted.All the parties were afforded the opportunity topresent witnesses,to cross-examine witnesses,and to filebriefs.Briefs werefiled by allcounsel.On the entire record,including my observation of thedemeanor of the witnesses and on my consideration ofthe briefs filed by the parties, I make the followingFINDINGS OF FACT1.JURISDICTIONAt all times material herein, GK, a New York corpo-ration,with an office and place of business at 345 Sev-enth Avenue, New York, New York,was engaged inmanufacture,sale,and distribution of furs and relatedproducts. Annually, GK, in the course and conduct of itsbusiness operations,sells and ships from its New York fa-cility goods and materials valued in excess of $50,000 di-rectly to points outside the State of New York.It is un-disputed,and I find, that GK is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act. It is undisputed,and I find, that the Unionisa labor organization within the meaning of Section2(5) of the Act.2A. BackgroundIn 1909, the father of Fred Goldinformed a firm, Bal-loton and Goldin,to engage in the manufacture of furcoats.Fred Goldin joined the firm in 1942 and the firmname was changed to reflect that fact. When his fatherdied, Fred Goldin, with his father-in-law, formed a newcorporation Goldin-Feldman,Inc., and this firm contin-ued in business,with some changes,until 1980. FredGoldin is a central character in the issues in this case.During the period prior to 1980, Goldin-Feldman(GF) basically manufactured its owngarments,primarilymink coats, on its premises at 345 Seventh Avenue, New2 Subsequent to issuance of the complaint there was a merger and thepresent name of the Union is the name set forth in the caption of thiscase.York, for both retail and wholesale customers. 3 Therewere approximately 25 employees represented by theUnion, who were engaged in the manufacturing processon the 11th floor at the 7th Avenue location. These em-ployees were covered by a contract between the Unionand the Associated Fur Manufacturers, Inc. (Associa-tion).The administrative offices and sales offices werelocated on the 12th floor.B. Goldin-Feldman InternationalInDecember 1980, Fred Goldin, William Feldman,4Dan Baron,and Mike Hennessy formed a new company,Goldin-Feldman International.5This company,a subsidi-ary of Goldin-Feldman, Inc. (GF), operatedas a manu-facturer in the fur industry,6 while GF continued in ex-istence as an investment company. Fred Goldin waspresidentof GFIand was responsible for wholesale salesand financial matters.Insofar as this record discloses,Feldman continued to be responsible,as he had been atOF, for the manufacturing aspects of the new corpora-tion.The precise duties performed by Baron and Hennes-sy are not clear but it appears that they were involvedwith sales.When GFI commenced its operations, it didso at the GF's premises and it continued to operate gen-erally in the same fashion as GF had and to supply, gen-erally, the same customers.GFI retained a substantialnumber ofthe GFemployees and it continued to recog-nize and bargain with the Union and to abide by theterms of the Association contract. Although GF andGFI were different corporations, all parties at timesduring the hearing referred to both corporations asGoldin-Feldman. In February 1982, Baron and Hennessywithdrew their money from GFI and left the corporationand, thereafter, Fred Goldin became a 75-percent ownerand Feldman a 25-percent owner of GFI. When Baronand Hennessy withdrew their money from GFI, FredGoldin,in accordancewiththe provisionsof the Asso-ciation agreement, filed for arbitration to reduce thenumber of employees in the manufacturing unit by 50percent because there had been a 50-percent reduction inthe capital of the corporation. On 25 January 1985, thearbitrator granted the Company's request for a reductionof the number of employees in the unit but the Unioncommenced picketing to protest the reduction.GFI at-tempted to have the picketing enjoined but its effortswere unsuccessful.As a resultof CFI's inability to limitallpicketing,Fred Goldin met with Arthur Kotoros,president of the Union, on 9 June 1983, and the two re-solved the matter and employees, who had been dis-charged pursuant to the arbitration award,were reinstat-ed with backpay.In July 1980, Ann Dee Goldin, the younger daughterof Fred Goldin, began her employment with OF. Ms.Goldin, who had been a buyer for Associated Drygoods,lacked experience in the fur industry. She was employed,0 GF also used subcontractors to manufacturegarmentsand it import-ed some finishedgarments.4William Feldman was a brother-in-law of Fred Goldin5 The shares held by Fred Goldin and William Feldman in GFI werepurchased by OF.6GFI was formed with the consent of the Union. GOLDIN-FELDMAN, INC.initially, as a clerical employee but in September 1980she was promoted to a sales position,under the supervi-sion of Mike Hennessy.Although Ms.Goldin testifiedthat her father"ran the whole company"before hebecame incapacitated in 1983, Fred Goldin testified thatHennessy was primarily responsible for running GFIduring the period between December 1980 andFebruary1982. In any case, after February 1982, according to Ms.Goldin,she moved into the second level of managementresponsible directly to her father'and she assumedgreater control over sales,public relations,advertising,and supervision of the clerical and showroom employees.Feldman continued to supervise the manufacturing oper-ations.InMarch 1983,Fred Goldin suffered a heartattack and was incapacitated for some time.Goldin testi-fiedthat his daughter,Ann Dee, was able to run theCompany without his presence,as he had done when hisfather died suddenly.8However,Ms.Goldin testifiedthat except for the first few days after the attack, herfather remained in control of the business and that shemade no major decisions without his direction or ap-proval.Further, she testified that her uncle,WilliamFeldman,"rose to the occasion"and helped her in thedaily operationof thebusiness.Ms. Goldin did concedethat she had the responsibility to direct the daily func-tions of the business,to supervise the clerical and show-room employees,and to reprimand them but she claimedthat she did not have the authority to hire or fire em-ployees.Fred Goldin testified that while he was in the hospitalrecuperating from his heart attack he decided to leavethe fur industry and he advised his daughter, Ann Dee,of this fact and she agreed that it was best for him toleave the business.Ms. Goldin claimed that it was inSeptember 1983 that her father told her that he couldnot handle the pressureof thebusiness and that hewanted to leave the business.Notwithstanding whether itwas March,April, orSeptember 1983 that Goldin hadthese conversations with his daughter, he continued hisinterest in the business.Thus, itwas Goldin who contact-ed ArthurKotoros, the union president, in June 1983 toresolve the problem which arose because of Goldin's ef-forts to reduce the number of manufacturing employees.Itwas also Goldin who hired his daughter,LeslieGoldin,in September 1983 as a sales employee. Goldintestified that he knew at the time that he planned to dis-continue his interest in the fur industry but he hired hisdaughter because she no longer wanted to teach and sheneeded a job.Ann Dee Goldin stated that her sisterknew her father was discontinuing his business oper-ations but she wanted a job and her father wanted tohelp her and so he hired LeslieGoldin.C. Events Prior to Formationof Goldin-KarabelasIt is undisputed that prior to Fred Goldin'sheartattackWilliam Feldman had expressed his desire torHer title wasthen executive vice presidentThere weretwo execu-tive offices on the 12th floor, Fred Goldinused one andMs. Goldin usedthe other.8 A brief submitted to the Board on behalf of GFI containsthe state-ment,"During Fred's absence,Ann directedthe upstairs operation on adaily basis" (G.C. Exh. 2)363retire.According to Goldin, this desire of Feldman toretirewas an additional factor in his own decision to dis-continue the business.According to both Fred and AnnDee Goldin,when Fred Goldin announced his decisionto leave the business,Ann Dee expresed her hope toremain in the fur industry and to continue to use thename OF. Ms.Goldin testified that to be able to use theGF name was an advantage because "working at GFand being a Goldin is the best credentials you can havein the fur industry."She further testified that GF was aprestigious firm, the name was known throughout the in-dustry.Despite her testimony about the value of thename, Ms. Goldin claimed that the name would not bevaluable if someone who was not a Goldin attempted touse it.Fred Goldin testified that he did not believe acompany would pay to use the Goldin-Feldman nameunless he was involved in the business.It is admitted that Fred and Ann Dee Goldin were notexperienced in the manufacturing part of the fur businessand with the anticipated retirement of Feldman therewould be no one with manufacturing experience avail-able in the existing corporation.9IfMs.Goldin contin-ued in the fur industry she would need a partner whohad manufacturing experience and, to this end at her fa-ther's suggestion,shemetwithseveralmanufacturers.These meetings were unsuccessful until she was intro-duced by her father to Evan Karabelas,in late Novem-ber 1983.Karabelas had done subcontracting work forGF and Goldin thought that Karabelas was a competentproduction person.Itwas known that Karabelas, then apartner in Karabelas Furs, had personality conflicts withhis brother and that that partnership was about to termi-nate.It is unclear whether the first meeting between Ms.Goldin and Karabelas occurred before or after 30 No-vember 1983, although probably before,but on 30 No-vember 1983 Goldin advised the Association that he wasterminatingthe GFI'smembership in that Association. i oGoldin did not advise the Union of the termination of hismembership in the Association.From the outset Fred Goldin was a participant in themeetings which occurred between his daughter and Kar-abelas about the formation of a new corporation. Goldinwas not only a participant but he actively encouragedKarabelas to join his daughter as a partner in a new cor-poration.Karabelas testified that he was reluctant at firstto form a new corporation with Ms. Goldin but, eventu-ally, he decided to consider the possibility because GFwas a well-known firm,one of the finest in the indus-try. i iHowever, he advised the Goldins that he would9 Leo Nikides, the factory foreman at GFI, testified that he had a con-versationwith Fred and Ann Goldin in November or December 1983during which Fred Goldin told him that he was going out of manufactur-ing and that Nikides could take over the factory and do contract workfor GFI.10 Goldin advised the Association that his daughter might go into busi-ness but the nature of that business was uncertain and, therefore, shecould not assume a manufacturer's agreement in advance." Karabelas claimed that he had planned,after the partnership withhis brother ended,to start a retail fur business in a building he owned onLong Island. 364DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnot make a final determination until after he had an op-portunity to evaluate GFI's manufacturing process.Although Karabelas claimed that he did not make afinal determination about forming a corporation with Ms.Goldin until sometime in January 1984, a certificate ofincorporationwas filed on 15 December 1983 forGoldin-Karabelas International,Inc.' 2Also, on 19 De-cember 1983,Fred Goldin met with Arthur Kotoros todiscuss with him the fact that Karabelas was interested informing a corporation with his daughter to manufacturefurs but that Karabelas wanted to be able to select hisown employees.Kotoros stated that this could not bedone, Karabelas had to retain all the unit employees. Ac-cording to Kotoros, during this meeting Goldin told himhe had to retire because of health problems but "he wasturning the business over to his daughter."Kotoros re-sponded that Goldin was still part of the corporation,that other arrangements were only a"front."Goldinasked Kotoros to be reasonable and to help his daughter.On cross-examination Kotoros testified that Goldin toldhim during the meeting that he had to retire for healthreasons but that his daughter wanted to continue in thebusiness.AfterKarabelas examined the production process atGF hedetermined that it would be impossible for him tooperate the production part of the business without cer-tain changes and he advised the Goldins that he wouldnot be party to a new corporation unless there was a re-duction in the number of the manufacturing employeesand unlesshe couldselect the manufacturing employees.Karabelas did not recall whether it was his decision orthat of the Goldins to meet with the union representa-tives to discuss this problem.According to Ms.Goldin,there had been no discussions about the monetary aspectsof the new corporation,but a decision had been made bythe two individuals to form a new corporation beforeKarabelasmet with Kotoros to discuss the employeecomplement.D. Meeting with the UnionKarabelas testified that at his request he met with Ko-toros and other union representatives,including Simidirisand Theoharris,on 10 January 1984. During the meeting,Karabelas told the union representatives that he had ter-minated his relationship with his brother, that he wasforming a new company with Ms.Goldin,and that hewanted to reduce the number of employees in the facto-ry.Karabelas further testified that he told the representa-tives that he would be "happy" to be a union shop butonly if he was allowed to hire the employees of hischoice.According to Karabelas,Kotoros attempted todissuade him from an association with Ms.Goldin andKotoros refused to consider a reduction in the number ofemployees.Kotoros could not recall the date of his firstmeeting with Karabelas but he did recall that Karabelascame down on a friendly basis to discuss his partnership12Ms.Goldin testified that because she was anxious to have the newcorporation formed she contacted Harold Pomerantz,who was the attor-ney for Fred Goldin, and he advised her that she could file the certificateof incorporation but it did not mean that she had to go into business withKarabelas.with Ms.Goldinand during the meeting Karabelas askedKotoros whether he couldreduce the number ofthe fac-tory employeesfrom 25 to10 and Kotorosrejected theproposal becausehe couldnot agreeto anyproposalwhichwould cost the union employeestheir jobs. Theydiscussed the issue in detailbut they couldnot resolvethe problem.On or about 19 January 1984, Simidirisand Theohar-ris, the union representatives, came to the premises ofGF tomeetwith Ms. Goldinand Karabelas.During thismeeting,the union representatives questioned the twoabout their plans and Karabelas advised the representa-tives that the new corporationwould be adifferent oper-ation thanGF becauseKarabelas planned to become ajobber ratherthan a manufacturer.The unionrepresenta-tivesexpressedtheirdoubts thatKarabelaswouldbecomea jobber.Karabelas repliedthat if hecould starton a small scalehe wouldstay in manufacturing but hedid not want to start on a large scale.Accordingto Simi-diris,he told Ms.Goldin andKarabelas thatthe Unionconsidered the new corporationto be a successor to GF.Karabelas claimed that this meeting occurred about 2weeks after he met with Kotoros,and during the meet-ing the union representatives told himthat there wouldbe a job actionif hedid not retain all the employees whothey claimed to represent.He told them thatif he couldselect the employeeshe wouldgo aheadwith the plan tocontinue manufacturing.There wasa third meetingwiththe union representa-tives duringwhichthe issueof thenumber of employeesto be employed was discussed.The meetingwas held inthe officeof the impartial chairmanof theAssociation.When Karabelas was called as a witnessby theGeneralCounsel, he testified that this meeting occurred in March1984.13 Subsequently,he was calledby counsel for GFIand GKand he testified that after his initial testimony hediscussed the issuewithhis attorney and he discoveredthat the meeting occurred on 18 January 1984.14 Ms.Goldintestified that thismeeting occurred sometimebeforeGK began its operations on 20February 1984.Lippman,counselfor GF and GFI in 1984, testified thatthe meeting occurred in late January orearly February1984 because it was arranged to resolve a pending arbi-tration hearing, which was set for earlyFebruary 1984.Kotoros claimed the meetingoccurredin the summer of1984 and Simidiris,another union representative,placedthe meeting sometime in May 1985,after an industrywidestrike ended.Althoughthe parties did not agree about the date ofthismeeting, they did agreethatMs. Goldin, her hus-band,Jay Fensterstock,Karabelas,Kotoros, Simidiris,and Theoharriswere present.It appears that Jarblum, at-torney forKarabelas, Lippman, and his associate, Ron13 In an affidavit submitted by Karabelas on 15 March 1984 there is nomention that such a meeting had occurred.14 Karabelas based this conclusion on the fact that there was an entryin the diary of his attorney about a meeting with Karabelas.In view ofthe fact that there were several meetings between the two such an entrydoes not establish that the entry in Jarblum's diary for 28 January 1984relates to this meeting Jarblum was not called to testify GOLDIN-FELDMAN, INC.Castle, andWilliam Feldman were also present. 15 Theparties discussed Karabelas'insistencethat the number offactory employees be reduced and his right to select hisown employees.The meeting did not resolve the basicconflicts and, infact,Karabelas and Kotoros almost hada physical confrontation.It is undisputed that there were additional meetings be-tweenFebruaryand September 1984 wherethe Unioncontinued to demandthatGK recognize it as the repre-sentative of its employees.Basically, the union witnessestestifiedthat theycontinued to demand recognition whileLippman maintainedthatthese meetings occurred in thecontext of discussionsabout othercases and that he reit-erated thatGF hadceased its operations and that the ar-rangements between the corporations werebona fidetransactions.E. Agreement-16 January 1984On 16 January 1984, an agreement was executed byand betweenOF, GFI,Fred Goldin,and William Feld-man inwhich GF and GFIagreed to cease their manu-facturing operations,to liquidatethe inventory of thecorporations,to collect the accounts receivable and paythe liabilities of the corporation.'aThe agreement alsoprovided that Feldman's shares in GF would be acquiredby GFas of 31 August 1984, or sooner,at the option ofFred Goldin at their book value.It further provided thatthe machinery,equipment, the mark,"Goldin-Feldman,"and the interestof GFIin designer agreementswould besold to GK and that in computing book value the fixedassets,machinery and equipmentwouldbe valued asthough they remained on the books as of the last day ofthe month prior to the date of the closing and the sellingprice would not be taken into account.According to theagreement,the purchase price to be paid to Feldman forhis shares was to be 25 percent of the inventory with thebalance of the purchase price, if any, to be paid in cash.The record reveals that Feldman received inventory, andabout$148,000 in cash for his 25-percent interest in GFand, in addition about three quarters of a million dollarsin pension funds."On 20 January 1984, Ms.Goldin announced to the em-ployees that the Company had ceased its operations ef-fective that day. According to the Goldins, between 20January 1984 and 20 February 1984 the only work per-formed by some of the remaining GFI employees wasthe completion of work in progress.' a16 Counsel for GK contends that the presence of Feldman establishesthat the meeting could not have occurred in the summer of 1984 becauseFeldman was no longer associated with any company However, itshould be noted that Feldman had not received his money by the summerof 1984 from the sale of the inventory of GFI In fact,Ms Goldin testi-fied that Feldman came to the premises during the summer of 1984 tocheck on the sale of the GFI inventory.Feldman had a very real concernover the problems between the Union and GK.The money owed to himcould be affected by the conflicts between the Union and GK.Feldmanwas not called to testify.16 On 4 January 1984, Goldin notified the Union, by letter,thatGFIwould terminate its operations effective 20 January 1984.17Goldin testified that, although he no longer would be involved inmanufacturing,he wanted to continue GF to avoid paying'taxes and forestate planning purposes.18 The employees who had been terminated began to picket.365F. Agreements-16 February 1984According to Karabelas,after the first meeting withKatoros he was discouraged about the prospect of goinginto business with Ms.Goldin, and he decided not to doso.However,about a week thereafter he met with FredGoldin,Ms. Goldin and her husband at a restaurant andwhen he advised them of his decision to open a retailbusiness, it was FredGoldin whourged him to reconsid-er because he was being offered the opportunity of a life-time which he should not reject.Itwas at this point thathe finally decided to go ahead with the plan to start abusiness with Ms.Goldin. Thisdecision appears to havebeen made after the meeting with Kotoros on 10 January1984 and before the meeting with Simidiris on 19 Janu-ary 1984.On 16 February 1984, about a month after Karabelastold the Goldins that he would go into business with Ms.Goldin, Ms. Goldinand Karabelas entered into an agree-ment to form Goldin-Karabelas International,Inc.' 9According to the terms of that agreement,each partywas to acquire 50 percent of the outstanding shares ofthe stock of the corporation, with each to pay $300,000for their share.20 The agreement also provided that inthe event of Ms. Goldin's death her father had the optionto purchase her shares and she could dispose of hershares to her father by her will. If Karabelas died hisshares could be purchased only by the corporation. Kar-abelas testified that he was anxious to have the deal com-pleted because he thought it was a good opportunity forhim. The agreement further provided that if Ms. Goldinleft the business the corporation had to remove Goldinfrom its title and the mark,"Goldin-Feldman,"would betransferred to Ms.Goldin without charge.The same con-ditionwould occur if the business was liquidated. Al-though Karabelas had stated throughout his testimony ofthe esteem in which the nameGF washeld, he claimedthat he did not object to this condition which gave thename to Ms.Goldin without charge because without oneof the Goldins thename was not a valuable asset.On that same day and,apparently during the samemeeting, an agreement was entered into between GF andGFI as one of the parties and GK as the other party,whereby GF and GFIagreed to cease the manufactureof furs. At the timethis agreement was enteredinto,GFIhad gross sales of approximately$10million.Notwith-standing that fact,the only moneys paid by GK to GFand GFI was the sum of$126,000 payable on the basis ofmonthly installments with interest at 9 percent.21 Thesum of $126,000 was paid for the fixed assets, machinery,and equipment and that sum represented the book valuefor those items.There was no money paid for the good-will of the Goldin-Feldman Company nor was moneypaid for the right to use the name.This agreement fur-19At this meeting Ms. Goldin was represented by Harold Pomerantzwho was also counsel for GF and Karabelas was represented by WilliamJarblum.20 Ms.Goldin testified that $150,000 of the money she paid for hershareswas secured through a loan from a bank and her father was aguarantor for that loan. Karabelas secured his money from his interest inKarabelas Furs and from a brother21 The monthly payments were not to begin until the following year 366DECISIONSOF THE NATIONALLABOR RELATIONS BOARDther provided that GF would sublet its premises to GKwithout any additional cost and would assign its designeragreementstoGK,alsowithout cost.GF and GFI hadpaid over$100,000 for some of these designer agree-ments.GF also assigned its inventory of approximately 1million to GK to sell on its behalf, for which GK wouldreceive a 15-percent commission fee. Fred Goldin testi-fied that it was not important to him to make a profit byeither increasing the rent for the sublease or demandingmore than the book value for the machinery or equip-ment.And althoughno installment payments were madeon the $126,000 during the first year and interest pay-ments were late, Goldin testified that he was not con-cerned because he was anxious to help his daughter suc-ceed in her new business.It is undisputed that there was no hiatus between whenGF finished its manufacturing operations and when GKcommenced its operations at the 7th Avenue location. Itis also undisputed that GF and GK were involved in ba-sically the same type of operations,the manufacture offur coats.GK's operations on the 11th and 12th floorwere similar to the operations of GF in that the factorywas on the 11th floor and the offices,showroom, andshipping facilitieswere on the 12th floor.In the weekending 28 February 1984, GK had 15 employees work-ing at the 7th Avenue location, 2 sales employees, 1 de-signer, 8 clericals,1 shipping clerk,1 shipping foreman, 1ironer, and 1 factory worker.22 The record reveals that14 of these employees had been employed by GFI andthat they were transferred to the payroll of GK withoutany loss of work or pay. According to the Associationcontract,the sales employees,designer,shipping employ-ees, ironer and factory worker were part of the bargain-ing unit.23GK used the GF's controller'24 advertisingagency, and telephone number.GK also purchased GF'sfireand liability insurance policies,which included a"black policy"which Karabelas admitted a new corpora-tion,generally,would be unable to obtain.The recordalso reveals that the retail and wholesale customers aresubstantially the same.GK advertises under the name ofGoldin-Feldman and as part of its advertisement holdsout to the public that it has been in business since1909.25Karabelas stated that GF has been in businesssince 1909 and he can attract customers by using thenameGF inhis advertisements.G. Assistance by Fred Goldin to Goldin-KarabelasMs. Goldin and Karabelas decided that they needed aline of credit and they approached William Slattery, avice president of Manufacturers Hanover Bank,in aboutFebruary 1984 to secure this line of credit. Slattery was22 Only the factory employee was a new employee.23 At GFI the sales employees and the designer were not included inthe unit.24 GF customers continued to mail their payments to GF at the 7thAve. location and Sylvian Klein who became GK's bookkeeper postedthese payments.25 Karabelas testified that he initially advertised under the nameGoldin-Feldman by Goldin-Karabelas but he was enjoined from the useof that name by his brother in May 1984 The record reveals that a TROwas granted 8 May 1984 and that there was no further action until Octo-ber 1984 when Karabelas entered into an agreement with his brother notto use the name Goldin-Karabelas in advertising.located at the branch where Fred Goldin and GF ac-countswere maintained and Slattery personally knewGoldin and was familiar with his finances.When Ms.Goldin and Karabelas requested a $1.4 million line ofcredit, Slattery asked if Fred Goldin would be part ofthis venture,and was advised that he would not be anofficer of the corporation but would be a consultant. Al-though Slattery testified that he did not usually extendcredit to a new business,he recommended that credit beextended to this new corporation,26 based on his knowl-edge of Karabelas' reputation,Ms. Goldin's associationwith GF, the strength of the corporation's financial state-ment($600,000 advanced to start the corporation),27 thepersonal guarantees of the two principals and $200,000 incollateral.28 Karabelas provided$100,000 of that amountbut the $100,000 for Ms. Goldin was provided by bondshypothecated from Fred Goldin's account. Later in 1984,the corporation needed to extend its line of credit from$1.4 million to $2.4 million.Karabelas attempted to use abuilding he owned as collateral but Slattery refused toaccept it as collateral and the extension was granted onlyafter Fred Goldin hypothecated $500,000 worth of bondsfrom his portfolio at the bank. In December of that year,GK was able to reduce its debt and Goldin's bonds werereturned.However, in 1985 GK again needed to increaseits line of credit and on this occasion the bank agreed toextend the line of credit based on the profits of the cor-poration in its first year of operation and the agreementby GFI that $443,000 owed by GK to it for inventory ithad sold would be held by the bank until the debt waspaid.In July 1985, GK again needed to extend its line ofcredit to$3million and this time Goldin hypothecated$300,000 from his bonds held by the bank and the exten-sion to $3 million was granted.In addition to the assistanceprovided by Goldin toenable GK to secure lines of credit, he has also been aconsultant to the firm since August 1984,forwhich hewas paid $1,000 per week fee.He is paid$200 a week onthe payroll,to enable him to receive insurance bene-fits.29Goldin testified that he does not have a contractwith Ms. Goldin or Karabelas and he could be fired atany time. The amount of time he is available for consul-tation is determinedby Goldin andhe is not required tobe in the office for any specific amount of time, althoughhe generally is there a few hours a day. When he ispresent he uses the same office that he did when he wasthe president of GFI."Goldin also testified that whenhe began consulting he called several of GF's customersand "told them he was back at work."He apparently didnot disclose to these customers that he had returned as a26 His recommendations with respect to the extension of credit to GKwere always followed.27 The $600,000 was not diverted to the bank,Ms Goldin and Karabe-las continued to be able to use it.26 Although Slattery requested their personal guarantees, he did notrequest financial statements from either party.Thus,the only real collat-eral for the$1.4million line of credit was the $200,000.29 In 1985,Fred Goldin received a $20,000 bonus and Leslie Goldinreceived a $15,000 bonus.Ann Dee Goldin and Karabelas did not receivea bonus.so Goldin stated that he frequently conducted his personal business un-related to GK when he is at the office.It does not appear that he paysfor the use of the office when he is involved with his personal business GOLDIN-FELDMAN, INC.consultantforGK.In his position as consultant, he hashelped withsales,designs, financialmatters, and what-ever other problems either Ms. Goldin or Karabelas mayhave.He hasintroduced them to potentialcustomers andhas traveled withKarabelasto the Far East to meet withfur suppliersin these countries.Further, he has beenpresent attheGK boothat various fairsboth in thiscountry and abroad.Karabelastestified thatGoldin'spresence was significant,"he gives classto the show-room." Goldin hastaughtKarabelas about styles andhow to handleprices in Korea.Ms. Goldin testified thather father's presenceat eitherthe premisesof GK or atthe fairswas a "good come on" because heisvery wellknown in the industry.H. TheMetropolitan OperationIt should be noted that the existenceof theMetropoli-tan operation was not made known until late in this pro-ceeding.Nevertheless,it is the positionof theCompaniesthat this operation so substantially changed the mannerinwhich GKconducted its business from the manner inwhich GFIhad conducted its business that it requires aconclusion thatGK isnot a successor to GFI.The recordindicates that thebulk of GFI'smanufac-turing work was performedby its ownemployees at its7th Avenuepremises.31 If GFI hadcontinued in busi-ness, itsmanufacturing operations would not have beenperformedat the 7thAvenue location because of an in-dustrywide strike which began on or about17 February1984, continued through 15 May 1984, and which shutdown operations in thefur industry in New York. How-ever,GK wasable to have coats manufactured for itduring the strike because of certain arrangements whichwere made by Karabelas.In 1982,Karabelas, in anticipa-tion of the termination of his relationshipwith his broth-er and unknown to hisbrother,had formed a company,Metropolitan Fur Storage Incorporated(Metropolitan)with Emmanuel Frantcis(Manos), a former employee ofKarabelas Furs.Karabelas,because he was head of pro-duction at Karabelas Furs, was able to subcontract cer-tain of that firm'smanufacturingworktoMetropolitanandMetropolitan performedthatworkfor about ayear.32 In January 1984, after Karabelas had separatedfrom hisbrother,Metropolitan ceased to manufacture forKarabelas Furs and in January 1984 it did some manufac-turingforGFI for whichitwas paid in excess of$17,000. Thus, by February1984, when the industrywidestrikecommenced,theGoldinandKarabelaswereaware that Karabelas had a manufacturing operationwhich was nonunion and which was located on LongIsland,away from the strikeand fromthe general area ofthe fur manufacturersinNew York City.Karabelas,who was a partner in both Metropolitanand GKat the relevant times,testified concerning the fi-nancial arrangements between the two companies. Ac-cording to that testimony,the arrangements were hap-hazard.Thus,Karabelas testified that whenever Manosindicated thatMetropolitan neededmoney GK paid31 GFI did use subcontractors to manufacture some of its coats.32 Karabelas supervised the work at Metropolitan at night or on offtime from his work for Karabelas Furs.367whatwas requested.He also testifiedthatJoanna Maden-cis,his production assistantatGK,was paidin part byMetropolitan and that, thereafter,Metropolitan billedGK for theamount they had paid Madencis.Metropoli-tan used some of the machinerywhich GK had pur-chased fromGFI anditused this machinery withoutcharge.Further,GK usedthe storage facilitiesof Metro-politan without paying for the use of those facilities.Joanna Madencis testified that in February and March1984,while the premisesof GK werein the process ofrenovation,the productionwork for GK wasperformedby Metropolitan at its premiseson LongIsland.She alsotestified that inFebruaryand March 1984, she was fre-quently at the Metropolitan premises to ensurethat theproductionwork was being performed in accordancewith GKspecifications.In fact, it appears that duringthis period she supervisedthe workof all the employees,including Manos.At the time thatMetropolitan began tomanufactureforGK it had five employees,includingManos.It does not appear that these employees had beenGFI employees. AccordingtoKarabelas,these five em-ployees could not complete the productionof any coat,the finalwork had tobe performedby finishers andthese finishers,in February and March 1984, were inde-pendent contractors.aa However,about March 1984, Ma-dencis, at the requestof Ms. Goldin and/or Karabelas,contactedEffiePiniat,Kanella Marcopoulos,and AgnesGalanos, allof whomhad been finishersforGFI, to in-quire as towhether theywould be interested in workingforGK.34According to Madencis,Piniat and Marco-poulos repliedthat theywould cometo work after thestrike ended because they were afraid to cross the picketline and Galanos respondedonly that shewould comeafter the strike ended.In fact, the three did not comeuntil the strike ended,Piniat on22 May1984, and Mar-copoulos and Galanos on3 July1984.35Karabelas testified that the operationsof GK and GFIwere substantially different.However, Strimboulis, aformer employeeof GFInow employedby GK, testifiedthat the entire operation is essentially the same. Thereappears to be a change in the manner in which employ-ees are compensated,because employees are not paid inaccordancewiththe provisionsof theAssociation con-tract, but the Companies concede that the employees areperforming essentially the same typeof work.1.The Good-Faith DoubtMs.Madencis testified that inMay 1984, after shecame to work,Piniat told her that the Union had at-tempted to collect dues while she was on strike. Ms. Ma-dencis claimed that Piniat said she intended to terminateher union membership because of this conduct.MadencisS' It is not clear whether these independent contractors were formerOFI employeesS* Madencis claimed that at some point,either in this call or later, shetold the threethat GKwas a nonunion company.8r,The payrollrecords disclose that between 28 February 1984 and 17July the number of former GFI employees exceeded the number of newhiresOn 22 May to 12 June1984, GKhad 7 employees in the bargainingunit, in the weekof 3 July1984 it had 10 employees,and by 10 July 1984ithad I I employees.In all those weeks the number of former employeesexceeded the new hires. 368DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDalso claimed that a few weeks after her conversationwith Piniat,Marcopoulos,another employee,told herthat she had received a letter from the Union in whichthe Union had made threats to her because they claimedthat she had worked for GF during the strike.36 Accord-ing to Madencis,Marcopoulos,subsequently,told herthat she had resigned her union membership.37Maden-cis, initially,testified thatMarcopoulos showed her a pe-tition inMay 1984 which stated that the employees.,were not happy with Mr.Kotoros' services and that thesignatures below are people that feel he should be oustedfrom the Union."Madencis claimed that she recognizedthe names of Piniat,Marcopoulos,Galanos, and Strim-boulis but she could not recall whether there were anyother names.Subsequently,when it became evident thatMarcopoulos and Galanos were not hired until July1984,Madencis testified that the petition incident did notoccur until July or August 1984. Madencis further testi-fied that she could not recall whether she told Ms.Goldin or Karabelas about these conversations with theemployees.However, she did recall that she photocopiedthis petition and, at his request, she gave the petition toLippman, counsel for GF sometime in August or Sep-tember1984. Thepetitionwas never produced and theemployees were not called to testify about the incident.Kotoros denied that he or any other union representativereceived such a petition.Madencis did not claim that sheshowed the petition to Karabelas,but Karabelas claimedthat she did show it to him but he could not recall exact-lywhat it said,itwas something about overthrowingKotoros.J.TheArbitration IssueAfter theterminationof the GFI employeeson 20 Jan-uary 1984,the employees began picketing with signswhichallegedthat theyhad been locked out. Lippmanas counselfor GF and GFIcalled Kotoros to advise himthat the picketing was in violationof theAssociationagreement.The Companythen sought emergency arbi-tration and the issuebefore thearbitratorwas whetherthe termination of the employees was lawful.Lippmantestified that impartial chairman enjoined the picketingand set a date for a hearingfor 7 February1984 on theissue ofthe validityof the termination.The hearing wasnot heldas scheduled.Lippmantestifiedthathe commu-nicated with Kotoros and arranged a meetingfor 7 Feb-ruary 1984 in order to convince Kotoros that a bona fidetransaction had occurredbetween GFI and GK. In addi-tiontoLippmanand Jarblum,attorney for Karabelas,William Feldman,Ms. Goldin,Karabelas, Kotoros, Simi-diris,and Cammer, the attorneyfor theUnion,werepresent.Lippman claimed that before the meeting couldbegin Karabelas and Kotoros had a heated exchange andthemeeting then disintegrated.Lippman recalled thatthere was one meeting with the arbitrator during whichcounsel outlinedtheirpositions,the union counsel re-quested certain documentswhich Lippmanagreed tosupply and the arbitration then was adjourned. During36 Marcopoulos did not begin to work at 7th Avenue until some 2months after the strike ended.37 Neither employee was called to testifythe hearing in this case,the parties stipulated that noformal decision was issued by the impartial arbitrator onthe issues pending in the instant case.The parties alsostipulated that after the industrywide strike neither partyrequested that the arbitration be rescheduled.It also ap-pears that the Union sent a written request in March1984 for the documents which Lippman had agreed tosupply but it does not appear that these documents weregiven to the Union.II.DISCUSSIONA. Section 10(b)It is the position of the counsel for the General Coun-sel and the charging party that the unfair labor practicesoccurred on 9 October 1984 when representatives of GKunequivocally refused to bargain with the Union and,therefore,the charge which was filed on 9 January 1985was timely.Moreover,counsel contends that even ifGK's refusal to bargain had occurred more than 6months prior to filing of the charge on 9 January 1985,thiswould not foreclose a finding of a violation based onthe refusal to bargainby GKrepresentatives on 9 Octo-ber 1985 because the"Board had consistently held thateach refusal to bargain in itself constitutes an actionableunfair labor practice."The counsel for the GeneralCounsel also claims that the amendment to the complaintis not time barred because he is not alleging a new unfairlabor practice but is making "an additional corporationresponsible for providing a remedy for the unlawful actsinwhich itwas enmeshedby virtue ofitsalter egorela-tionshipwith GK."GF and GKargue that all the evidence in the case re-lates to events which occurred in January and February1984 when GF decidedto terminate its operations in thefur industry and GK commenced its operations. It was atthat time,almost a year before the charge was filed, thatthe Union knew that the Companies would not bargainand if there was a violation it occurred at that point.Counsel alleges that"these events are not evidentiarynor do they shed light on events which occurred duringthe limitation period but themselves constitute allegedunfair labor practices upon which reliance may not behad to support subsequent events." Further, GF and GKcontend that the theory of continuing violation on whichthe General Counsel relies has been rejected by the Su-preme Court and several circuit courts,including theSecond Circuit.Section 10(b) of the Act states that, "no complaintshall issue based on an unfair labor practice occurringmore than six months prior to the filing of the charges."The Board has held that it is crucial in resolving the ap-plicability of Section 10(b) to determine what was theunfair labor practice.Thus, the Board has held, "It is therefusal to execute and apply the agreement negotiated bythe multiemployer Association,not the purported with-drawal from group bargaining which triggers the Section10(b) limitation period."Elevator Sales and Service, 278NLRB 627 (1986).The Board also has stated that noticethatan unfair labor practice has been committed,"whether actual or constructive must be clear and un- GOLDIN-FELDMAN, INC.equivocal,and . . . the burden ofshowing such notice ison the party raising the affirmative defense of Section10(b)."StrickCorp., 241NLRB 210 fn. 1 (1979). Thecourts also haveheld thatSection 10(b) begins to runwhenthe partyfiling the charge "knows or has reason toknow thatan unfair labor practice has occurred."StoneBoat Yardv.NLRB,715 F.2d 441 (9th Cir.1983).If these principles are applied to the facts of this caseitbecomes apparent that the argumentsby GF and GKon the issue of Section 10(b) are without merit.Thus, thecrux of theunfairlaborpractice was notGFI'sdiscon-tinuance of its business operations and the incorporationof GK in January and February1984, as counsel con-tends, the unfair labor practice was the refusal to recog-nize and bargainwith the Union.GF had discontinueditsoperations in the fur industry in 1980 andGFI thenwas formedbut the Union didnot allege that those ac-tions constituted an unfair labor practicebecause GFIcontinued to recognize and bargainwith the Union.Similarly, in the instant case had the recognition of theUnionas the collective-bargaining representative contin-ued, the Union would nothave filedthe unfair laborpractice charge.Further,the second principleset forthabove was notmet. Counsel cannot contend that the Union received un-equivocal notice that the Companies would no longerrecognizethe Unionas the collective-bargaining repre-sentative because of the discussionswhichwere held inJanuary orFebruary1984. InGerber& Hurley,269NLRB856, 888(1984), there were numerous discussionsbetween the union and the employer about whether aparticular employee was a member of the bargainingunit.Thesediscussions occurred7 or 8months beforethe employer unequivocallytold theunion that it waswithdrawing recognition from the union as the employ-ee's bargaining representative.The Boardconcluded thatthese early discussions were insufficient to constitute un-equivocal notice to the union that the employer waswithdrawing its recognitionof theunion as the employ-ee's bargaining representative.In this case,when FredGoldinapproached Kotoros in December1983 he didnot tell himthathe was withdrawing recognition, ratherhe requested Kotoros' assistancewithrespect to a newcorporationwhich was tobe formed by hisdaughter.Karabelas' discussion in January and February 1984 withthe union representativesdid notdeal with the issue ofthe withdrawal of recognition,rather he asked these rep-resentatives to allow himto reducethe number of em-ployees in the unit.In fact, Karabelas'discussionswithKotoros indicatedthathe recognizedthe Union's right to be involved withthe size ofthe work force.Karabelas claimedthat he hadthese discussionswith theunion representativesabout thesize ofthe work force tohelp him resolvewhether hewould be a manufacturer or merely a jobber in the newoperation with Ms.Goldin.Ido not credit that testimo-ny. Fromthe outset,the discussions concerned Karabe-las' determination to reduce the size of the existing workforce from 25 to 9 or10 employees.Thesediscussionsdid notdeal withthe establishment of a newwork force.In these circumstances,Ido notfindthat these discus-sions gavethe Union the type ofunequivocal notice re-369quiredby theBoard.To the contrary,itwas reasonablefor the Unionto assume,from these discussions, that theonly issue was the sizeof the work force. Furthermore,neitherCompany notified the Union,inwriting, thatthey werewithdrawing recognitionof the Union as thecollective-bargaining representative.This failure was nota mere oversight.Iam convinced,from the testimonyand my observation of the witnesses,that a written noti-ficationwas not sent because Evan Karabelas and AnnDee Goldinpreferred to leave openthe possibility ofcontinued recognitionof the Unionif the size of thework force couldbe resolved.38GF and GK concede that theBoard law supports thetheory ofa continuing unfair labor practicebut theyargue thatthe viewcannot be sustainedby virtue of thecourtholdings inMachinistsLocal 1424 (Bryan Mfg.) v.NLRB,362 U.S. 411 (1960);GeneralMarine TransportCo. v.NLRB,619 F.2d 1980 (2d Cir. 1980); andNLRB v.Preston H. Haskell Co.,616 F.2d 136 (5th Cir. 1980).InStrongRoofing Co.,152 NLRB 9 (1965),an employ-er initially refused to execute a contract some 8 or 9monthsbefore thecharge wasfiledand continued torefuse to sign within the 6-monthperiod before thechargewas filed. The TrialExaminerfound that thecharge was not timebarred bySection 10(b) and statedthatBryan Mfg. Co.,cited by counsel,was not applicableto the facts of that case.The Board affirmed the TrialExaminer'sdecision and theNinthCircuit granted en-forcement and ruled,specifically, thatBryanMfg.Co.,was not controlling and that each refusal to execute theagreement within the10(b) period "in and of itself con-stitutes,as a substantive matter, an unfair labor prac-tice."39 TheBoard has continued to adhere to that posi-tion.ElevatorSales,supra;Al Bryant, Inc.,260 NLRB128 (1982);McCready &Sons,Inc.,195 NLRB 28 (1972).Moreover,it should be noted thatinPrestonH.Has-kell,cited by counsel,the court stated the following:By contrast,this court has held that Section 10(b)does not bar legal action when an employer repeat-edly refuses to bargain and a complaintisfiledwithin six months of one such refusal,notwithstand-ing the factthatmore than six months passed be-tween the earlier refusals to bargain and the filingof the charge.Further, inNLRBv.Hartman,774 F.2d 1376 (1985),the Ninth Circuit heldthat an employer's obligation tobargain and to execute the contract was a continuing ob-ligation and, therefore,each refusal to sign the contractconstituted an unfair labor practice.I realize that therehavebeencontraryviewsheld by courts but todate it isthe positionof theBoard that each refusal to recognizeand bargain constitutes a violation and I am bound tofollow Boardlaw.McCready &Son,supra.Thus, I con-clude thateven if therehad been a refusal to bargain inse These discussions about the size of the work force were ongoingfrom January through August1984. The factthat the Union attempted toresolve the conflict refutes the claim that the Union had abandoned theunitJoe CarrollOrchestras,254 NLRB1158 (1981)99NLRB v Strong,386 F.2d 929 (9th Cir.1968), reversed on othergrounds 393 U.S. 357 (1969) 370DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDJanuary and February 1984 this would not preclude thefinding of a violation in view of the fact that a refusal tobargain occurred on 9 October 1984,3months prior towhen the charge was filed.Moreover,it should be notedthat although there may be disagreements about whenthe provisions of Section 10(b) are applicable,there canbe no dispute that Board law requires that the notice to aunion that an employer is refusing to recognize and bar-gain with it must be unequivocal.In this case,the recordfails to establish that there was any unequivocal noticeuntil after 9 October 1984.B. GF Contends No Valid Charge Was FiledAgainst ItIt is GF's position that it has been named as a "princi-pal respondent and directly responsible for the unfairlabor practices"because it established GK "as a subordi-nate instrument and disguised continuation,"notwith-standing the fact that no valid charge was filed against italleging such a violation.As noted above, the unfairlabor practice was not the formation of GK, if there wasan unfair labor practice that occurred when Karabelasand Ms.Goldin unequivocally refused to bargain withthe Union on 9 October 1984. The charge which wasfiled against GK on 9 January 1985 was timely in rela-tion to that conduct.The counsel for the General Coun-seldid not allege a new unfair labor practice in theamendment,rather he added GF"as a corporation re-sponsible for providing a remedy for the unlawful acts inwhich it was enmeshed by virtue of itsalter egorelation-ship with GK." If analter ego,or single-employer rela-tionship exists with referenceto GFand GK,then serv-ice of the charge filed on 9 October 1984 on GK wouldbe considered timely service on OF.Further, timelyservice on GK would permit an amendment outside the10(b) period to include GF as a party responsible toremedy the alleged violations.Volk&Huxley,280NLRB 219 (1986);Key Coal Co.,240 NLRB 1013 (1979).C. TheArbitration IssueGF and GKcontendthat inUnitedTechnologies,268NLRB 557 (1984),the Board statedthat it wouldrequirethe parties to use the contractual grievance-arbitrationmachinery established in their collective-bargainingagreement and exhaust that machinerybefore it wouldentertain a petitionfor relief.GF and GKcontend thatthe Unionhas refused to use the arbitral process to re-solve the dispute.A considerableamount of the evidence on the issue ofarbitrationwas suppliedby GFI. When GFIterminatedits employees, theypicketed to protest that termination.Thereafter,representativesof theCompanies and theUnion met with the impartial chairmanof the Associa-tion and, accordingtoLippman,the counsel for theCompanies and the Union outlinedtheirpositions rela-tive to these terminations and to the relationship,if any,among the various corporations.During the proceeding,Lippman agreed to supply certain documents to theUnion to supporthis contention that there had been anarm's-length transaction among the respective Compa-nies.Lippman testified that, thereafter, he requested thatthe scheduled arbitration be held in abeyance while hearranged a meeting of the parties in order to resolve theconflict.The meeting was held but it was not successful.The only otherdocumentation with respect to this arbi-tration establishes that in March 1984 the union attorney,in order to prepare for the rescheduled arbitration meet-ing on 20 March 1984,again requested certain docu-ments from the Companies to support their contentionthat there had been a bona fide transaction.The recordfails to disclose that any representativeof GFI, OF, orGK responded to that request.There is also no evidencethat any representative of the corporations requested thata further arbitration meeting be scheduled.Nor is thereevidence that any union representative refused to attendany arbitration meeting.Contrary to the assertion madeby GFand GK,that the Union flagrantly defied nationalpolicy relative to arbitration,the record discloses that ifthere was a reluctance to use the arbitral process it arosebecauseGF andGK refused to allow that process to goforward with the necessary documentation to supporttheir position. InUnited TechnologiesCorp.,the Boardreaffirmed the principle that a respondent seeking defer-ralmust be willing to arbitrate the dispute.In this case,theCompanies'failure to supply the necessary docu-ments establishesthat theywere not willing to proceedwith the arbitration of this matter.In view of this con-ductby GFand GK,it is rather late for the Companiesto raise the arbitration issue during this proceeding.40D. The Alter Ego IssueIt is the position of counsel for GFI and GK that thecorporations are neither single-integrated operations norare they alter egos.Rather, they contend that the oper-ations of GFI ceased because of the ill health of FredGoldin and William Feldman's desire to retire. They alsocontend that GK was formed solely because of Ann DeeGoldin's desire to remain in the fur industry. Counselconcedes that Fred Goldin assisted GK but they contendthat whatever assistance he gave arose from his desire tohelp his daughter to succeed in business and this type offamily assistance does not establish that GFI and GK aresingle-integrated enterprisesor that GKis an alter ego ofGFI.Counsel for the General Counsel and the Union assertthatFred Goldin was instrumental in establishing GKand that he did so to avoid his bargaining obligation withthe Union.They further assert that Goldin'scontinuedinvolvement with GK refutes the assertion that the ar-rangements between the two corporations was a bonafide transaction.In deciding whether one corporation is the alter ego ofanother, it is necessary to determine whether there was atrue change in ownership and management or "merely adisguised continuance of the old employer."SouthportPetroleum Co. v. NLRB,315 U.S. 100 (1942). The Boardhas stated that in deciding whether two facially inde-pendent employers are alter egos it will consider wheth-40 As stated,Ido not find that the Union abandoned the arbitrationproceedingTherefore,cases cited by counsel on the issues of abandon-ment by a union are not relevant to this case. GOLDIN-FELDMAN, INC.er the two enterprises have substantially identical man-agement, business purposes,operation,equipment, cus-tomers, supervision,and ownership.Advance Electric,268NLRB 1001, 1002 (1984);Denzil S. Alkire,259 NLRB1323 (1982), enf. denied 716 F.2d 1014 (4th Cir. 1983). Afurther factor the Board considers is whether the originalcompany continues to maintain substantialcontrol overthe alleged new business.NLRB v. Scott Printing Corp.,612 F.2d 783-786(3d Cir.1979).And the Board has heldthat a factor to be considered is whether the new corpo-ration was formed to avoid the bargaining obligation ofthe prior corporation.Fugazy Continental Corp.,265NLRB 1301 (1982).An examinationof the recordin this case convincesme that there was no true change in ownership,except inthe technical sense, the whole scenario which createdGK was set in motionby Goldin.When Feldman re-tired,Fred Goldin needed someone to assume the re-sponsibility for the manufacturing end of the businesswhich had been Feldman's responsibility.He first ap-proached GFI's factory foreman about taking over theGFI factoryspace and machinery to do subcontractingwork for GFI. When that approach was rejected he con-tacted Karabelas,who he knew had the required manu-facturing experience and he urged Karabelas to join withhis daughterto form GK.Karabelasdid notagree toenter into this new venture because of Ms. Goldin. Heentered into the venture because he knew,from conver-sationswith Fred Goldin, that Goldin would be involvedin the new corporation,although his name would notappear on the books.Itwas Goldin's prestige and con-tacts and not those of Ms.Goldin which convinced Kar-abelas to become a partner.From the outset,Goldindemonstrated the extent of his interest in the new firm.First, he sold a $10 million business to GK for the sumof $126,000, the book value of the GFI machinery. Al-though the record is replete with references by the Gol-dins and Karabelas to the importanceof the Goldin-Feldman name, Goldin did not require any payment byGK either for the goodwill or use of the name. Designerlabels purchased by GFI for sums in excess of $100,000were given without compensation to GK.Goldin contin-ued this kindly interest in the fortunes of the new corpo-ration.He introduced Karabelasto the bank official withwhom he did business both on his own behalf and on thebehalf of GFI.When GK needed a line of credit Goldinnot only advised the bank that he would be a consultantto GK but he also pledged his stock without which GKcould not have secured a needed line of credit.He con-tinued this type of assistance for at least 2 years in orderto enable GK to continue its operations. At one point,GK was allowed to use moneys collected from the saleof GFI inventory as collateral for a line of credit. AndFred Goldin's involvement was not limited to financialmatters.He contacted GFI customers,and solicited theirbusiness without advising them,directly, that his solicita-tion was on behalf of GK,he traveled with Karabelas tothe Far East and introduced him to therightpeople, hegave advice on designs,and he was present in the GKshowroom and at fairs as a"come on" to customers. Al-though,Goldin claims that he extended this generoustreatment to the new corporation because of his affection371for his daughter, the record reflects that GK paid Goldinsignificantlymore moneys than was paid to either Ms.Goldin or Karabelas who were the record partners ofthe firm. It is rather strange for a consultant to be paidmore than the president and vice president of the firm.Based on the facts set forth above, I do not credit thatthere was a bona fide transaction between the two cor-porations.Nor do I credit that the largesse which wasbestowed by Goldin on GK was due to his affection forhis daughter. It is evident that Goldin's generosity wasdue to the fact that GK was merely a disguised continu-ance of GFI. The only actual change in the two corpora-tions was that Karabelas became responsible for the man-ufacturing aspects of the business, an aspect of the busi-ness in which Goldin had never been involved. In allother aspects,Goldin continued to maintain substantialcontrol of the new business and to perform the sameduties for it that he had performed for GFI. The extentof Karabelas' control over GK as compared to the con-trol of the Goldins, can be quickly determined by an ex-amination of the agreement entered into by Ms. Goldinand Karabelas. According to that agreement, Ms. Goldinwould be entitled to the sole use of the name of Goldin-Feldman, without any compensation to Karabelas, in theevent of a termination of the partnership. In addition,Fred Goldin has the option to purchase Ms. Goldin'sshares, an option which is not open to Karabelas.41Counsel for GFI and GK contend that under Boardlaw in order for an alter ego status to be established theGeneral Counsel must prove that the two corporationshavecommon ownership, commonmanagement,common customers and business purposes, commonpremises, equipment, and supervision. Counsel contendsthat the General Counsel has failed to establish that sucha relationship exists between the two corporations.There is no dispute about the following facts: (1) GKoperates from GFI premises, (2) Fred and Ann DeeGoldin occupy the same physical offices on these prem-iseswhich they occupied in their respective positionswith GFI, (3) when GFI was in business the manufactur-ing portion of the business was performed on the 11thfloor42 and in-house sales were conducted on the 12thfloor and the same procedure is follwed by GK, (4) GKuses the same machinery and equipment which had beenused by GFI, (5) the insurance policies of GFI weretransferred to GK, (6) the GF name is used by GK forall its advertising and promotional purposes. There isalso no dispute that Fred Goldin has solicited businessfor GK from major GFI customers and that he has beenphysically present, with Ms. Goldin and Karabelas, at ex-hibitions and fairs where the name of GFI is prominentlydisplayed. The record further establishes that both firms41 Although the Goldins and Karabelas attempted to downplay the sig-nificance of this ability to use the Goldin-Feldman mark,all their adver-tising is directed to that name.It should also be noted that Ms. Goldinwas quick to state which names in the industry she considered to be of acomparable stature with Goldin-Feldman.Finally,a further indication ofthe importance of an established name can be seen in the efforts of Kara-belas' brother to prevent Karabelas from using the name,Karabelas Furs.42 Although the Companies contend that the manufacturing is per-formed at Metropolitan,the record establishes that at least some manu-facturing is performed on the 11th floor 372DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDare engaged in the manufacture of fur coats for retail andwholesale customers.Although,counsel for the Compa-nies maintains that the customers are substantially differ-ent an examination of the record fails to support that as-sertion.Counsel for GFI and GK also contend that thesupervision in the two corporations is different.Howev-er, the record reveals that insofar as the sales, clericaland shipping employees are concerned,Ms. Goldin con-tinues to exercise supervisory authority over them as shedid at GFI. The supervision of the production employ-ees,which had been the responsibility of Feldman atGFI, is now the responsibility of Karabelas and his as-sistant.Although the person has changed,because Feld-man retired,the concept remains the same,the person re-sponsible for production is the supervisor of the produc-tion employees.Although Fred Goldin does not own shares in GKand Ms.Goldin is not a shareholder of GFI, I do notconsider that fact to be significant.The Board has heldthat common ownership of stock is not necessary to es-tablish that an alter ego relationship exists.Fugazy Conti-nental Corp.,supra.The Board considers that the owner-ship test has been met if members of the same familyhave stock in the two corporations.CrawfordDoor Sales,226 NLRB 1144 (1976);Mar-Kay Cartage,277 NLRB1335 (1985);I.M.Tanka Construction,249 NLRB 238,241 fn.29 (1980),enfd.675 F.2d 1029(9th Cir.1982). Inthe instant case, the record establishes that Fred Goldinowned 75 percent of the stock of GFI and Ms.Goldinowns 50 percent of the stock of GK.There is no question that Goldin was the central forceinGFI.He was considered the "prince" in the industry.He had over 40 years of experience in the business and itwas due to his reputation that major companies werecustomers of GFI.Itwas his knowledge of what designswould sell, what the customers wanted,and who to dobusiness with in the Far East that made GFI a successfulbusiness.Although Ms. Goldin had some retail experi-ence and Karabelas was knowledgeable about produc-tion, they both lacked overall management experience. Itwas this management knowledge and business experiencewhich Goldin supplied to GK and for which he waspaid a greater compensation than either of the partnersof the firm. Both Ms. Goldin and Karabelas admit thatthey constantly requested Goldin's advice on all matterspertaining to the GK operations and they continued todo so at the time of the hearing.In these circumstances,Iconclude that Fred Goldin played a dominant role inthe management affairs of GK as he had in the manage-ment affairs of GFI.Rogers Cleaning Contractors, 277NLRB 482(1985).In support of the Companies' position that the corpo-rations are not alter egos, counsel has cited several cases.InJoe Costa Trucking Co.,238 NLRB 1516 (1979), enfd.sub nom.NLRB v. Edjo, Inc.,631 F.2d 605(9th Cir.1980), an alter ego situation was not found by the Board,although the Board did find that the new corporationwas a successor to the old corporation.In concludingthat an alter ego situation did not exist,the Board notedthat Joe Costa removed himself totally, not only fromthemanagement of the company, but even from thepremises.It is obvious that such a situation does not existin this case.Rather, the presence of Goldin was high-lighted because his presence was important to GK. InFriederichTruck Service,259NLRB 1294 (1982), theBoard concluded that an alter ego situation did not existbecause it found that the moneys paid for leases andequipment were reasonable and legitimate and there wasno indication that the payments were below the truemarket value of the leases or equipment.In this case,there was no payment, reasonable or otherwise,for thedesigner leases, or for the goodwill or name of GFI.Similarly, inPinter Bros.,263NLRB 723 (1980), theBoard did not find an alter ego situation for several rea-sons including the fact that the management of the twocorporations was different and the further fact that thesons who established the new business had years of expe-rience in the trucking business.In this case,Fred Goldinisa major figure in the management of GK as he hadbeen in GF and GFI and his daughter,unlike the sons inPinterhad limited experience in the fur industry whenGK was formed.Finally,inL & J Equipment, 274NLRB 20 (1985),the administrative law judge, whosedecision was adopted by the Board,did not find an alterego situation,although,he did find that there had beendebt forgiveness and other benefits extended between thecorporations.The administrative law judge reached thisconclusion because he found that after the initial forma-tion the two corporations were physically and adminis-tratively apart, therewas no common supervision ormanagement,and no interchange of employees. Thesefacts are not present in this case.The Board in determining whether an alter ego rela-tionship exists, also takes into consideration whether thenew corporation was established to avoid the obligationof the old corporation to bargain with the union.In thiscase, the record discloses that after Baron and HennessyleftGFI,Fred Goldin sought to reduce the number ofthe employees employed in the manufacturing processbecause there had been a 50-percent reduction of capital.The arbitrator ruled that Goldin could terminate sevenemployees.However, the Union commenced picketingand Goldin's effort to terminate this picketing was unsuc-cessful and the seven employees were reinstated. Thus,the Union,effectively,blocked Goldin's efforts to reducethe number of manufacturing employees.InDecember1983,Goldin explained to Leo Nikides that the costs ofmanufacturing were too high due to the Union,that heintended to go out of the manufacturing part of the busi-ness and he asked if Nikides would be interested in doingsubcontracting work for GFI.Nikides rejected the offer.Nikides testified that in January 1984 Goldin also toldhim that his daughter was going into business but thatthe new firm could not afford union labor.On 10 Janu-ary 1984,Karabelas urged the president of the Union topermit him to reduce the number of employees in theunit and to allow him to select the employees he wanted.These requests were rejected.Both Karabelas and Ma-dencis repeatedly told prospective employees that thenew corporation would not be union.Further, bothGoldin and Karabelas expressed the opinion that theunion employees did not work and were paid too muchmoney.I am convinced from the above facts and the GOLDIN-FELDMAN, INC.373shamagreemententered between the two corporationsthat GK was formed to avoid Goldin's obligation to bar-gainwith the Union.43Accordingly, I find that the corporations had commonpurposes, premises, equipment,management,customers,supervision and that GK was formed to avoid bargainingwith the Union. In these circumstances, I find that analter ego relationshipexists.44E. The Successor IssueThe counsel for the General Counsel contends that ifGK is not considered an alter ego of GF and GFI thenitshould be considered a successor. GFI and GF con-tend that GK is not a successor to GF and GFI becauseitwas formed by two entirely new owners and theseowners "incorporated such substantial changes in oper-ations,methods and work force that it cannot be saidthat there was a substantial continuity of identity of thebusiness enterprise."The traditional test for determining successorship iswhether there is a substantial continuity in the employingenterprise.NLRB v. Burns Security Services,406 U.S. 272,279-281 (1972). The factors used to make a successor de-termination include: (1) the nature of the business oper-ations, (2)whether the plant and work force are thesame,(3) the similarity of jobs, working conditions, andsupervisory personnel, (4) whether the machinery, equip-ment and methods of production are the same and, (5)whether the product is the same.45Fall River DyeingCorp.,272NLRB 839, 840 (1984);GriceCorp.,265NLRB 1344, 1345 (1982). Although all circumstances areconsidered in making a successorship determination, thekey factor is whether a majority of the new employer'sbargainingunit employees were members of the prede-cessor's unit at or near the time it ceased its operations.Pacific Hide & Fur Depot v. NLRB,533 F.2d 609, 612(9th Cir. 1977);Stewart Chevrolet,262 NLRB 362 fn. 5(1982).Many of the factors that determine whether one cor-poration is the alter ego of another are the same factorswhich determine whether a new corporationis a succes-sor to another corporation. As noted above in this case,the two corporations have commonmanagement,equip-ment,customers, supervision and business purposes. GFI49 Although,Ihave found that union animus was the motivation forthe formationof GK,I note that the lack of such a motivation would notmean that an alter ego situation did not exist.Hiysota Fuel Co.,280NLRB 763 (1986).44 The counselfor the GeneralCounsel argues that the relationship ofthe attorneys for the two corporations is also evidence of the alter egorelationship.The recorddoes disclose that Lippmanwas counsel for OFand GFI formany years and that,thereafter,he becamecounsel for GKHis firm still representsGK. During thehearing,Carre appeared as coun-sel for OK while LippmanrepresentedGFI and OF. Although Carreclaimed that he was in his own practice,the record discloses that he hasthe same business address as Lippman and that the correspondence thathe sent to Region 2 bearsLippman's letterhead.There did notseem to bean arm's-length relationship between counsel during the hearing.45 CounselforGFI and GK submitteda detailed analysis of variousdecisions by the SupremeCourt on theissue of successorship.After anexamination of that analysis it does not appear that there is any conflictbetween the factors I have stated were important factors to consider andwhat counsel contends are the important factors todecide theissue ofsuccessorship.and GK contend there has been a major change in theoperations of the two corporations because the retailrather than wholesale sales, now constitutes a major por-tion of the business of GK. However, Fred Goldin testi-fied that Bullocks, a wholesale customer of GFI, wasalso a major customer of GK and its purchases were asignificant part of GK's business. Assuming, however,that a greater percentage of GK's business did comefromretailrather than wholesale sales, that difference isnot of sucha magnitudeto be given controlling effect.IndianapolisMack Sales,272NLRB 690, 694 (1984).Counsel further contends that the manufacturing meth-ods of the two corporations have been changed due tocertain innovations made by Karabelas. However, Mi-chael Strimboulis, who worked for GFI and now worksforGK, credibly testified that there have been nochanges in the methods of production. It is true thatsome employees now are paid on the basis of piece rateand that employees do not have the same holidays or va-cations that they had under the union contract. Howev-er, these changesarosebecause GK refused to bargainwith the Union about the employees' conditions of em-ployment and did not arise from any change in oper-ations.Counsel for GFI and GK also contend that its manu-facturingwork is now performed by Metropolitan at adifferent location and this fact establishes that there hasbeen a significant change in the method of operationused by GK from the method used by GFI. The recordfails to support that contention. The bulk of GFI'smanu-facturing work was performed on GFI's premises at the7th Ave. location. However, GFI did use subcontractorsfor some of its production work, and in fact, Karabelaswas one of the subcontractors used by GFI. GFI andGK do not contend that the employees of those subcon-tractorswere employees of GFI or part of CFI's bar-gainingunit.Further, Karabelas admitted the Metropoli-tan employees were not considered employees of Kara-belas Furs during the year that Metropolitan performedwork for that company.46 Nor were Metropolitan em-ployees considered part of GFI's bargaining unit in Janu-ary 1984 when Metropolitan performed work for GFI.As I noted previously, the existence of the Metropolitanoperation was not mentioned by counsel during his open-ing statement,nor did any representative of GK mentionMetropolitan to a union representative during any meet-ing. Iam convinced that Metropolitan was not men-tioned because it was not considered an integral part ofGK's operation. Metropolitan performed some manufac-turingwork for GK as did the other independent con-tractors used by Karabelas during the period when theindustrywide strike was in progress. There was no con-tention that these independent contractors or their em-ployees were part of GK's bargaining unit. Moreover,the Board has held that a single-plantunit ispresump-tively appropriate and the party who seeks to overcomethis presumption "must be able to show that the day-to-day interests of the employees at the location have46 During that year Karabelas was constantly at the Metropolitanpremises andwas responsible for that operation. 374DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmerged with those of the employees at the other loca-tion."Penn Color,249 NLRB 1117, 1119 (1980).In thiscase there is no evidence that the interests of the em-ployees of Metropolitan merged with the interests of theemployeesof GK.The Metropolitan employees do notappear on the GK payroll,and there is no evidence ofinterchange between the two groups.Therewas no hiatus between the cessation of businessby GFIand the commencementof business by GK.Business continued at the old stand with all of the GFIsales, clerical and shipping employees transferred to theGK payroll.Thus, of the 15 employees on the payroll ofGK on 28 February 1984, the first week that GK wasofficiallyin business,14 of the employees were formerGFI employees and of the 15 employees,4 were formerGFI unit employees and 1 employee was a new hire.From 28 February through 17 July 1984 the number offormer unit employees substantially exceeded the numberof new hires and infact by 17 July 1984therewereseven former unit employees and three new hires. Coun-sel for GK contends that it did not have a representativecomplement of its employees until 24 July 1984 and onthat date there were six former unit employees and sixnew hires and, therefore, the Union did not represent amajority of the employees. On the issue of when an em-ployer has a representative complement of its employeesthe Board has stated that the correct test is whether thejobs or job classification designated for the operation in-volved are filled or substantially filled and the operationis in normal or substantially normal production.HayesCoal Co.,197 NLRB 1162, 1163 (1972). The record re-veals that from 22 May to 12 June 1984 GK had 7 em-ployees, from 19 June 1984 to 26 June 1984 it had 8 em-ployees, on3 July1984 it had 10 employees and by 10July 1984 it had 11 employees,and that in each of thoseweeks the number of former unit employees exceededthe number of new hires.In view of the Board's teststated above, I conclude that GK had a representativecomplement of its employees from at least 19 June 1984and that at all times the Union represented the majorityof those employees.Based on the above,I conclude thatGK is a successortoGFIand that it had an obligationto recognize and bargain with the Union.Lockheed Engi-neering Co., 271NLRB 119(1984).F. The Good-Faith DoubtCounsel for GK claims that Karabelas and Goldin hada good-faith doubt as to the Union'smajority status. Therecord fails to support that assertion.The Board has held that is incumbent on an employerto establish,affirmatively,either that the union actuallylost itsmajority status or that its alleged good-faithdoubtwas basedon objectiveconsiderations as distin-guished from the alleged subjective reactions of manage-ment.LockheedEngineering Co.,supra. In this case, GKfailed totally to establish either that the Union had lostitsmajority status or that its alleged good-faith doubtwas based on objective considerations.Karabelas andGoldin did not testify that they were told by any em-ployee that they did not want to be represented by theUnion. The only testimonyconcerning the alleged atti-tude of the employees toward the Union was given byMadencis.An examination of that testimony establishesthatMs. Madencis was a less thantruthfulwitness. Theemployees were not called to testify.Madencis first testi-fied that in about May 1984 an employee,Marcopoulos,showed her a petition and asked her to sign it. Sheclaimed that there were four names on that petition, in-cluding Marcopoulos'name and the name of an employ-ee,Galanos.When it was called to her attention thatthese employees were not hired until July 1984, Maden-cis stated that the incident might have occurred in July1984.According to Madencis,the petition did not statethat the employees wanted to resign from the Union.Rather, it stated that the union members who signed thepetitionwere dissatisfiedwithKotoros as president ofthe Union.Madencis claimed that she did not tell eitherKarabelas or Goldin about this incident.However, some-time in August or September 1984,47 Lippman asked forthe petition and she gave it to him at that time.Karabe-las recalled that the petition said something to the effectthat the employees wanted to overthrow Kotoros. Lipp-man testified that Madencis gave him the petition some-time around 9 October, after GK received the Union'sdemand letter and that the petition stated that the em-ployees were dissatisfied with the way Kotoros handledthe strike.The petition was not produced. Madencis alsotestified that two employees told her that they had re-signed from the Union but she could not recall specifical-ly when this occurred and, therefore,the number of em-ployees in the unit at the time of these alleged conversa-tions is unknown.The employees were not called to tes-tify.Based on this record, it is evident that GK had nobasis for its alleged good-faith doubt.I find that GK is the alter ego of GF and GFI and asuccessor to those corporations and that as such it wasobligated to recognize and bargain with the Union andthat it has failed to do so in violation of Section 8(a)(5)and (1) of the Act. The evidence in this record also es-tablishes that GF and GFI were part of the multiemploy-er Association,that 15 December 1983 was the date setfor negotiations for a new collective-bargaining agree-ment, and that GF and GFI did not notify the Union inwriting before that date that it was withdrawing fromthe multiemployer employer Association.48 It appears, inthese circumstances,thatGF and GFI did not withdrawtimely from the multiemployer Association and, there-fore,GKas the alter ego remains a member ofthe Asso-ciation and party to the Association contract.I.M. TankaConstruction,Inc.,supra.CONCLUSIONS OF LAW1.Goldin-Feldman,Inc.,Goldin-Feldman Internation-al, Inc. and its successor and alter ego Goldin-Karabelas,Inc., hereinafter referred to as OF,GFI and GK, are47 It is unclear from the record how Lippman heard about the petition48 The unit described in the Association contract includes all employ-ees who do matching(fur cutting of garments or trimming)cutting, nail-ing, glazing,ironing,handsewing,stripping, finishing,examining,taping,staying stapling,stretching,steaming,and inside sales personnel whoseprimary function is showroom selling, salesman,designers,patternmakers,shipping clerks,porters,pickup and deliverymen, and floor walkers. GOLDIN-FELDMAN, INC.375employers engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.2.Local 1, FLM-FJC, United Food and CommercialWorkers International Union,AFL-CIO (Union) is alabor organization within the meaning of Section 2(5) ofthe Act.3.Theappropriate unit for purposes of collective bar-gaining is set out in the Associated Fur Manufacturers,Inc. (Association)collective-bargaining agreement and infootnote 48.4.At alltimes material, and continuingto date, theUnion is, and has been the exclusive representative forpurposes of collective bargaining of the employees in theunit described above.5.At all times material herein,GK is and has been analter ego of GF and GFI and a successor to those corpo-rations and since on or about 19 June 1984, has em-ployed a representative complement of employees in theunit described above in paragraph 3.6. Since on or about 3 July 1984,and continuing there-after, the Union has made valid demands for bargainingwhich GK rejected on 9 October 1984 and which it con-tinues toreject.7.At alltimes material herein, GK has been a memberof the Association and bound to the terms of the collec-tive-bargaining agreement in existence between the Asso-ciation and the Union covering the employees describedabove in paragraph 3.8.By failing and refusingto abide by the terms of thecollective-bargaining agreement described above in para-graph 7, and by failing to recognize and bargain with theUnion,GK has violated Section 8(a)(5) and(1)of theAct.9.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.THE REMEDYHaving found thatOF, GFI, and GKengaged in theunfair labor practices describedabove,Ishall recom-mendthat theycease and desist therefrom and take cer-tain affirmative actions designed to effectuate the policiesof the Act. Ishall recommend that the corporations rec-ognize and bargainwiththe Union upon request.I shallfurther recommend thatGFI, OF, and GK comply withthe terms and conditionsof the collective-bargainingagreement in existence betweenthe Union and the Asso-ciation and that they make whole the employees in theunitdescribed above forany loss of earningsor otherbenefits which they mayhave sufferedfrom 3 July 1984and continuing thereafterwithinterest thereon in themanner setforth in F.W.WoolworthCo.,90 NLRB 289(1950), andFlorida Steel Corp.,231 NLRB 651 (1977).[RecommendedOrder omitted frompublication.]